Citation Nr: 0915260	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
glaucoma of the left eye.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Glaucoma of the left eye is manifested by corrected 
visual acuity of, at worst, 20/25 in the right eye and 20/30 
in the left eye, and a scotoma in the superior hemifield, 
without evidence of any additional impairment of visual 
acuity or field loss.

2.  The Veteran failed to report, without good cause, for 
scheduled VA examinations that were necessary to evaluate his 
impairment of field vision.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for glaucoma of the left eye have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.655, 4.84a, Diagnostic Code 6013 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in September 2006 that 
advised him of the evidence and information necessary to 
substantiate his underlying service connection claim, his and 
VA's respective duties in obtaining evidence in support of 
such claim, and the evidence and information necessary to 
establish a disability rating and an effective date.  
Thereafter, in a January 2007 decision, service connection 
was granted for glaucoma of the left eye and an initial 10 
percent disability rating was assigned, effective August 29, 
2006, the date VA received the Veteran's claim.  Thereafter, 
he entered a notice of disagreement as to the propriety of 
the initially assigned disability rating.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  As such, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA with respect to the Veteran's 
initial rating claim.

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  Additionally, the 
Veteran was provided with VA examinations in December 2006 
and October 2008 in order to adjudicate his initial rating 
claim.  The Board notes that the Veteran failed to report for 
visual field tests that were scheduled in conjunction with 
the VA examinations.  In this regard, a September 2006 letter 
advised the Veteran that, if he were scheduled for a VA 
examination and failed to report without good cause, the 
claim will be rated based on the evidence of record.  Such 
further informed him that, without the examination, his claim 
may be denied or he would receive less than the maximum 
benefit to which may be entitled.  In December 2006, the 
Veteran attended a scheduled VA eye examination; however, in 
the January 2007 rating decision, he was notified that he 
failed to report for visual field testing scheduled for 
January 2007.  

In the Veteran's notice of disagreement and substantive 
appeal, he indicated that he called to reschedule his 
examination, but was never notified of the new appointment 
time.  As such, he requested that he be afforded a new 
examination.  Thereafter, in October 2008, the Veteran 
attended a scheduled VA eye examination; however, he again 
failed to report for visual field testing scheduled for 
October 2008 and November 2008.  As evidenced by 
documentation in the claims file, the Veteran had been 
scheduled for visual field testing (Goldman Bowl Testing) on 
October 22, 2008, but he failed to report.  He was 
rescheduled for November 5, 2008, and November 18, 2008, but 
again failed to report.  It was noted by personnel at the VA 
Medical Center in Miami, Florida, that the Veteran had been 
contacted several times by certified letter regarding his 
appointments.  Furthermore, it was noted by the VA examiner 
that he had spoken to the Veteran the day before regarding 
his appointment for November 18, 2008, but the Veteran again 
failed to show.  He has not offered good cause for his 
failure to report for these numerous scheduled VA 
examinations.  

The Veteran was advised in the December 2008 supplemental 
statement of the case that he had failed to report for his 
visual field testing; however, to date, no correspondence 
regarding such failure to report has been received from the 
Veteran.  The duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  VA regulations provide that, when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied; however, in fairness to the Veteran, as he 
did report for two scheduled VA examinations, the Board will 
proceed to evaluate the claim based on the evidence currently 
of record.  See 38 C.F.R. § 3.655.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's glaucoma of the left eye.  Also, in Fenderson, 
the Court discussed the concept of "staged ratings," 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for service-connected 
glaucoma of the left eye.

The Veteran's service-connected glaucoma of the left eye is 
currently assigned a 10 percent rating under 38 C.F.R. § 
4.84a, Diagnostic Code 6013.  The Veteran contends that his 
left eye disability is worse than the currently assigned 
evaluation and, therefore, he is entitled to a rating in 
excess of 10 percent for such disability. 

Diagnostic Code 6013 provides that simple, primary, and 
noncongestive glaucoma is rated on impairment of visual 
acuity or field loss, with a minimum rating of 10 percent.  
As will be discussed below, impairment of central visual 
acuity is evaluated from 0 to 100 percent under Diagnostic 
Codes 6061 through 6079.  Ratings for impairment of field 
vision are evaluated from 10 to 100 percent under Diagnostic 
Codes 6080 and 6081.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.

As will be discussed below, the Veteran's glaucoma of the 
left eye is manifested by corrected visual acuity of, at 
worst, 20/25 in the right eye and 20/30 in the left eye, and 
a scotoma in the superior hemifield, without evidence of any 
additional impairment of visual acuity or field loss.

A November 2006 VA treatment record reflects that the 
Veteran's best corrected visual acuity was 20/25 in the right 
eye and 20/20 in the left eye.  His intraocular pressure was 
15 with a recheck of 14 in the right eye and 13 with a 
recheck of 12 in the left eye.  Slit lamp examination 
revealed quiet anterior chambers bilaterally.  

At the Veteran's December 2006 VA examination, he denied any 
symptoms, visual or otherwise, of the left eye.  He indicated 
that he treated his eyes with drops.  There were no periods 
of incapacitation due to eye disease and there was no history 
of congestive or inflammatory glaucoma.  The Veteran did not 
have keratoconus.  Central visual acuity of the bilateral 
eyes showed uncorrected far vision of 20/150; corrected far 
vision of 20/20; uncorrected near vision of 20/40; and 
corrected near vision of 20/20.  There was not more than 4 
diopters of spherical correction between the eyes.  Visual 
acuity was not worse than 5/200.  Neither eye had been 
removed.  There was a visual field defect of the presence of 
scotomas in both eyes.  Such were not centrally located.  The 
scotoma in the right eye was in the nasal arcuate and the 
scotoma in the left eye was in the superior hemifield.  The 
eye pressure in both eyes was 19.  There was no nystagmus, 
ptosis, lagophthalmos, symblepharon, diplopia, or strabismus.  
The function of both lacrimal ducts was normal and neither 
lens had been removed.  There were no other lens 
abnormalities or residuals of an eye injury.  There was no 
loss of the eyebrows or eyelashes. 

Fundoscopic examination was abnormal.  The optic nerve of the 
right eye was 0.7V/0.65H with a vertically elongated nerve 
and cupping.  The rim was intact without notching.  The optic 
nerve of the left eye was 0.95V/H with complete rim loss 
inferior and temporal, no shunt vessel, and a deep cup.  
Vessels were normal caliber in both eyes.  The macula was 
flat in both eyes with no findings relevant to the left eye.  
There were no abnormal findings relevant to the fundus, 
media, and periphery of both eyes.  Findings on slit lamp 
examination were normal.  The Humphrey visual field test 
conducted in September 2006 showed that the left eye was 
reliable.  There superior arcuate nasal and temporal were 
dense with mild fixation involvement.  There were minimal 
inferior defects.  Macular degeneration was -14.14.  Retinal 
nerve fiber layer showed severe thinning 360 of the left eye. 
Pachymetry was 520 microns in both eyes.  The diagnosis was 
glaucoma of the left eye.  The examiner noted that the 
Veteran had progressive glaucoma with worsening visual field 
and intact central acuity.  

A June 2007 VA treatment record reflects that the Veteran 
denied rapid visual changes.  

At the Veteran's October 2008 VA examination, he complained 
of watering, field cut, blurring, and impaired night vision 
of both eyes.  He indicated that he treated his eyes with 
drops.  There were no periods of incapacitation due to eye 
disease and there was no history of congestive or 
inflammatory glaucoma.  The Veteran did not have keratoconus.  
Central visual acuity of the right eye showed uncorrected far 
vision of 20/150; corrected far vision of 20/20; uncorrected 
near vision of 20/25; and corrected near vision of 20/20.  
Central visual acuity of the left eye showed uncorrected far 
vision of 20/150; corrected far vision of 20/30; uncorrected 
near vision of 20/25; and corrected near vision of 20/25.  
There was not more than 4 diopters of spherical correction 
between the eyes.  Visual acuity was not worse than 5/200.  
Strabismus and diplopia were not present.  Findings on slit 
lamp examination were normal.  The Veteran had mild 
blepharitis and melanosis diffusely.  The lens of both eyes 
had trace nuclear sclerosis.  Neither lens had been removed 
nor were there other lens abnormalities.  There was no loss 
of the eyebrows or eyelashes.

Fundoscopic examination was abnormal.  The optic nerve of the 
right eye was 0.75V/0.7H with thinner inferiorly with pink 
rim remaining.  The optic nerve of the left eye was 0.95 with 
severe cupping with pale remaining sliver of the rim.  
Vessels were normal caliber and course in both eyes.  The 
macula was centrally flat in both eyes with no findings 
relevant to the left eye.  There were no abnormal findings 
relevant to the fundus, media, and periphery of the left eye.  
There was no visual field defect.  A scotoma was present in 
the left eye, but was not centrally located.  The Veteran had 
abnormal accommodation of presbyopia.  The eye pressure in 
the right eye was 16 and in the left eye was 15.  There was 
no nystagmus, ptosis, lagophthalmos, or symblepharon.  The 
function of both lacrimal duct was normal and there were no 
other lens abnormalities or residuals of an eye injury.  
Neither eye had been removed.  The examiner diagnosed severe 
glaucoma, greater in the left eye than the right eye.  

As indicated previously, Diagnostic Code 6013 provides that 
the Veteran's glaucoma of the left eye is rated on impairment 
of visual acuity or field loss.  Relevant to impairment of 
visual acuity, the Board finds that his corrected visual 
acuity results in, at worst 20/25 in the right eye and 20/30 
in the left eye.  Specifically, the Veteran's corrected 
visual acuity in November 2006 was 20/25 in the right eye and 
20/20 in the left eye.  In December 2006, it was 20/20 
bilaterally, and, in October 2008, 20/20 in the right eye and 
20/30 in the left eye.  Under Diagnostic Codes 6061 through 
6079, such impairment in visual acuity does not result in a 
compensable rating.  Therefore, when evaluating the Veteran's 
left eye disability under the criteria relevant to impairment 
of visual acuity, he is not entitled to a rating in excess of 
10 percent. 

Pertinent to visual field loss, the evidence of record 
demonstrates that the Veteran's glaucoma of the left eye is 
manifested by a scotoma in the superior hemifield.  Such was 
noted to not be centrally located, nor is there any evidence 
that such is large.  Therefore, the Veteran is not entitled 
to a separate or increased rating under Diagnostic Code 6081, 
which provides for a large or centrally located scotoma to 
receive a minimum rating of 10 percent.  Relevant to 
Diagnostic Code 6080, which provides the criteria for 
evaluating impairment of field vision, the Board finds that 
there is no evidence of any such impairment.  In this regard, 
the Board notes that the Veteran failed to report for visual 
field testing.  See 38 C.F.R. § 3.655; Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991) (noting that that failure to 
cooperate by attending a requested VA examination may result 
in an adverse determination).  Findings pertinent to any 
impairment of the visual field which would have resulted from 
such evaluations cannot be considered and the remainder of 
the evidence is negative for any impairment of the Veteran's 
field vision.  Therefore, when evaluating the Veteran's left 
eye disability under the criteria relevant to impairment of 
field vision, he is not entitled to a rating in excess of 10 
percent.

Additionally, the Board has reviewed the various diagnostic 
codes in conjunction with the evidence of record, but finds 
that there is no other rating criteria for which rating by 
analogy would be appropriate.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected disability of glaucoma of the left eye; however, 
the Board finds that his symptomatology has been stable 
throughout the appeal period.  Therefore, assigning staged 
ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In a June 2007 VA treatment record, it was noted that the 
Veteran had been employed as a management and information 
systems technician, but was not currently working.  At the 
Veteran's December 2006 and October 2008 VA examinations, the 
examiner noted that there were no significant effects of his 
glaucoma of the left eye on his occupation.  

As such, the Board finds no evidence that the Veteran's 
service-connected glaucoma of the left eye presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected glaucoma of 
the left eye do not result in a marked functional impairment 
in any way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 10 percent for glaucoma of the left eye.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his initial rating claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for glaucoma of the 
left eye is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


